 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 7

 8   MIR LATIF AHMAD,

 9                             Petitioner,               CASE NO. C18-287-JLR-BAT

10           v.                                          ORDER DENYING MOTION FOR
                                                         EXTENSION OF TIME AS MOOT
11   JEFFERSON SESSIONS III,

12                             Respondent.

13          Mir Latif Ahmad has filed a motion for extension of time to submit a supplemental brief.

14   Dkt. 20. Because Mr. Ahmad timely filed his supplemental brief, Dkt. 22, his motion for

15   extension of time is DENIED as moot.

16          DATED this 30th day of October, 2018.

17

18                                                             A
                                                        BRIAN A. TSUCHIDA
19                                                      Chief United States Magistrate Judge

20

21

22

23



     ORDER DENYING MOTION FOR
     EXTENSION OF TIME AS MOOT - 1
